DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 10, the limitation “usually keeps driving” is unclear.  What limits are imposed by “usually”, as it implies there might be periods when it doesn’t and periods when it does?  The examiner will interpreted the claim as -- the controller keeps the state detection sensor in a stopped state, and the controller drives the state detection sensor in a case where it is determined that the voltage by power generation of the power supply exceeds the first threshold-- to further prosecution.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (CN 106329987A).

	With respect to claim 1, Dong et al. teaches a state detection apparatus, comprising: a state detection sensor (Fig. 1, [0079]) that is attached to an architecture (like a pipe line structure [0006]) and that detects a state of the architecture (i.e. a state related to its response to an event, like an earthquake [0005]);  a power supply (1) that generates power on a basis of vibration of the architecture [0085]; and a controller (3) that controls the state detection sensor [0079] and the power supply (1), wherein the controller (3) supplies power to the state detection sensor [0079] 
	The method of claim 8 is performed during the operation of apparatus of rejected claim 1.

	With respect to claim 2, Dong et al. teaches the state detection apparatus further comprising:  a wireless communicator (4) that wirelessly communicates with a diagnosis apparatus that diagnoses the state of the architecture on a basis of the state information (note: the wireless device is capable of communication with a diagnosis apparatus, which is not positively recited as part of the state detection apparatus, but rather reads as an intended use of the state detection apparatus), wherein the controller (3) supplies power to the wireless communicator [0124] to cause the wireless communicator (4) to transmit the state information (i.e. alarm information) to the diagnosis apparatus at a timing determined in advance (i.e. when power is high enough and alarm information is present).

	With respect to claim 3, Dong et al. teaches the state detection apparatus wherein the controller (3) supplies power to the state detection sensor [0079] to drive the state detection sensor (Fig. 1) during a specified period (i.e. operation period) from a timing (based on the internal clock and set time [0084] to keep transmission times low and when the voltage is higher than the threshold) at which the voltage by the power generation exceeds the first threshold 

With respect to claim 4, Dong et al. teaches the state detection apparatus wherein the controller (3) reduces (i.e. turns off power [0112]) an amount of power supply (i.e. to zero) to the state detection sensor (Fig. 1) in a case where the voltage by the power generation is equal to or less than a second threshold (i.e. a lower threshold) 5during the specified period (i.e. operation period [0112]).

With respect to claim 5, Dong et al. teaches the state detection apparatus wherein the controller (3) does not acquire the state information (i.e. alarm information) from a signal (a small vibration) detected by the state detection sensor (Fig. 1) when the voltage by the power generation is equal to or less than a second threshold during the specified period (see [0112], as the voltage produced during the small vibration creates a power output under a second threshold, thereby turning off the apparatus).

With respect to claim 7, Dong et al. teaches the state detection apparatus further comprising: a voltage sensor [0124] that detects the voltage by the power generation, wherein the controller (3) determines whether or not the voltage detected by the voltage sensor exceeds the first threshold (so to power the wireless transmitting circuit).



With respect to claim 10, Dong et al. teaches the architecture diagnosis apparatus wherein the controller (3) keeps driving of the state detection sensor in a stopped state (i.e. unpowered state to conserve power), and the controller (3) drives the state detection sensor (Fig. 1) in a case 

With respect to claim 11, Dong et al. teaches the architecture diagnosis apparatus wherein the controller (3) controls the power supply, and in a case where it is determined that the voltage by power generation of the power supply exceeds the first threshold [0009], the controller (3) starts supplying of the power to the state detection sensor (for sensing and transmitting alarm signals [0085]).

With respect to claim 12, Dong et al. teaches the architecture diagnosis apparatus further comprising: a voltage sensor [0124] that measures a voltage by power generation of the power supply (1), wherein the controller (3) determines that the voltage by the power generation of the power 15supply (1) exceeds the first threshold on a basis of a measurement result of the voltage sensor (i.e. as the voltage measured with surpass the threshold and trigger the power supply to power the apparatus).

With respect to claim 13, Dong et al. teaches the architecture diagnosis apparatus wherein the controller (3) detects change in the voltage by the power generation (i.e. voltage) of the power supply y (1) as the state of the architecture (i.e. pipeline) in a case where the voltage by the power generation 20of the power supply is lower than the first threshold (i.e. as the power created goes from above the threshold to below the threshold, the apparatus is powered down).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 106329987A) in view of Trock (2017/0113001).

With respect to claim 6, Dong et al. teaches all that is claimed in the above rejection of claim 2 including the controller (3) stops supplying the power to the wireless communicator (4) and deletes the state information (alarm signal) held at the state detection apparatus (Fig. 1), in a case where there is no communication error in transmission of the state information (via 41, as 
Trock et al. teaches a similar controller having control logic that causes the wireless communicator to execute transmission of the state information at a next timing of the timing determined in advance [0073], in a case where there is a communication error in transmission of the state information (i.e. if an error occurred during transmission of the data, the data is stored and resend within a prescribed amount of time).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the controller of Dong et al. to include the control logic taught by Trock et al. because Trock et al. teaches such control logic ensures quick and reliable data communication between devices, thereby improving the communication reliability of Dong et al. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 106329987A) in view of Okada et al. (2019/0190405).

With respect to claim 15, Dong et al. teaches all that is claimed in the above rejection but remains silent regarding the state detection apparatus wherein the power supply comprises vibration power generating elements, and the vibration power generating elements are respectively provided at positions 5where the vibration power generating elements receive vibration in three directions which are orthogonal to one another at inspection positions.

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus such that the power generating device taught in Dong et al. is replaced with the one taught in Okada et al. because Okada et al. teaches such a modification provides efficient power generation in three axes, thereby improving the power generation of Dong et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Westcott (2018/0164093) teaches a system for measuring a structure.
Lochry et al. (2018/0136085) teaches a system for structural health monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853